DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 3, the limitation: “wherein, after the deactivation of all locking elements, at least part of the at least one cover unit prevents the designated operation of the electrical terminal to be protected from commencing again until all locking elements are activated,” is unclear to the examiner. The limitation “cover unit (10),” is disclosed in at least paragraphs 0027 -0030 and 0032. Paragraph 0032 discloses: “[0032] FIG. 6 shows the high-voltage device 14 after the regular closing of the cover means 10. After the contacting of the electrical lines, the protective cover 26 can be brought back into a position in which it covers the electrical terminals 34.” Paragraph 0033 continues to discloses: “If the screw 30 is not screwed in again in this position, i.e. the locking element 30 is not activated, the screw 30 rests on the threaded bore 38. …To enable assembly, it is therefore necessary to screw in the screw 30 and thereby activate the locking element 30.” It is unclear to the examiner what constitutes the [element for] “preventing the designated operation of the electrical terminal…” wherein, as disclosed in the specification, is seemingly a function for misalignment and not for prevention. Claim 3 and its respective dependent claims are thereby rejected and will be examined as best understood. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ciampolini et al. (hereinafter Ciampolini) (US20160156120).

Regarding claim 1, Ciampolini discloses a high-voltage device (4) for a high-voltage application, comprising an electrically insulating housing (FIGS. 1, 3, 12) having a housing cover (28) which covers a housing interior and a cover unit (16), arranged in the housing interior, for at least one electrical terminal or electrical area (8) to be protected from touch, wherein the cover unit has a protective cover (24), which covers the electrical terminal or the electrical area, can be locked in a closed position (Paragraph 0056 – in its entirety) by at least one locking element (20) and can be transferred into an open position (at least Figures 1 and 3) by an opening procedure (Paragraphs 0054-0055 – it its entirety), wherein the at least one locking element for the protective cover within the housing is designed in such a way that release of the at least one locking element demands a period of time, after which the electrical terminal or the electrical area has transitioned to a touch-proof state following the opening of the housing cover and a triggered interruption of a high-voltage circuit.

Regarding claim 2, Ciampolini discloses the high-voltage device as claimed in claim 1, wherein the locking element can only be removed by a movement in a specified lateral direction and/or direction of rotation, and wherein a type, length and/or mechanical resistance of this movement are calculated such that the removal of the locking element with a specified tool kit takes as least as long as the transition to the touch-proof state. (Paragraphs 0057 – it its entirety)

Regarding claim 3, as best understood, Ciampolini discloses the high-voltage device as claimed in claim 1, wherein, after the deactivation of all locking elements, at least part of the at least one cover unit prevents the designated operation of the electrical terminal to be protected from commencing again until all locking elements are activated. (Paragraphs 0058 – it its entirety)

Regarding claim 4, Ciampolini discloses the high-voltage device as claimed in claim 1, wherein the cover unit has at least one connecting member (40) so that the cover unit can be movably fastened on the electrical terminal or in a vicinity of the electrical area.

Regarding claim 5, Ciampolini discloses the high-voltage device as claimed in claim 4, wherein the connecting member forms a hinge so that the protective cover is pivotably arranged. (Paragraphs 0060 – it its entirety)

Regarding claim 6, Ciampolini discloses the high-voltage device as claimed in claim 1, wherein the locking element is arranged on the protective cover, or connected thereto, in a loss-proof manner. (Paragraphs 0053 – in its entirety)

Regarding claim 7, Ciampolini discloses the high-voltage device as claimed in claim 1, wherein the locking element is a screw, which is held on the protective cover in an axial screw direction. (Paragraphs 0078 – it its entirety)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20140193990.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963. The examiner can normally be reached Tuesday -Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



17 December 2022